Did Bitcoin Just Burst? How It Compares
                            Case        to History's Big Bubbles
                                   1:19-cv-09236         Document   1-1about:reader?url=https://web.archive.org/web/20190801035031/htt...
                                                                         Filed 10/06/19 Page 1 of 3




                 web.archive.org


                 Did Bitcoin Just Burst? How It
                 Compares to History's Big Bubbles
                 By Eric Lam , Mathieu Benhamou , and Adrian Leung
                 3-4 minutes



                 Bitcoin’s recent wobbles have given fresh urgency to a question
                 that’s gripped market observers for much of the past year: Will
                 the cryptocurrency go down as one of history’s most infamous
                 bubbles, alongside tulipmania and the dot-com craze?

                 The magnitude of Bitcoin’s boom (before it lost as much as 50
                 percent from its Dec. 18 high) suggests investors have reason
                 to be worried.




1 of 3                                                                                                                  10/4/19, 4:00 PM
Did Bitcoin Just Burst? How It Compares
                            Case        to History's Big Bubbles
                                   1:19-cv-09236         Document   1-1about:reader?url=https://web.archive.org/web/20190801035031/htt...
                                                                         Filed 10/06/19 Page 2 of 3



                 As the chart shows, the cryptocurrency’s nearly 60-fold increase
                 during the past three years was truly extraordinary.

                 It dwarfed the Nasdaq Composite Index’s gain during the
                 headiest days of the 1990s. Going further back, it comfortably
                 outstripped the Mississippi and South Sea bubbles of the 1700s.
                 It even topped the Dutch tulipmania of the 1630s, though that
                 last comparison should be taken with a grain of salt given the
                 scarcity of recorded tulip values. (The chart includes prices for
                 just one varietal; consistent post-peak figures were unavailable.)

                 Bulls say that Bitcoin’s boom is far from over, and that there’s
                 more to analyzing a market than just measuring price gains.
                 While the recent tumble has alarmed some investors, the
                 cryptocurrency has bounced back from several previous swoons
                 exceeding 50 percent. If Bitcoin did become a widely-accepted
                 form of digital gold, as predicted by Cameron Winklevoss of
                 Facebook fame, it could have a lot further to surge.

                 Read more: Crypto Hedge Funds Soar More Than 1,000% Amid
                 Bubble Debate




                 There’s also more than one way to slice a rally. On an
                 annualized basis, Bitcoin’s three-year rise has been slower than
                 the gains seen during several of history’s biggest manias --
                 most notably the Mississippi and South Sea bubbles.



2 of 3                                                                                                                  10/4/19, 4:00 PM
Did Bitcoin Just Burst? How It Compares
                            Case        to History's Big Bubbles
                                   1:19-cv-09236         Document   1-1about:reader?url=https://web.archive.org/web/20190801035031/htt...
                                                                         Filed 10/06/19 Page 3 of 3


                 Still, skeptics abound. Howard Wang of New York-based
                 Convoy Investments LLC and Jeremy Grantham of GMO LLC
                 have analyzed Bitcoin’s advance relative to past frenzies and
                 concluded that it’s unsustainable. Grantham, who helps oversee
                 about $74 billion as GMO’s chief investment strategist, summed
                 up his concerns in a Jan. 3 letter to investors:

                 “Having no clear fundamental value and largely unregulated
                 markets, coupled with a storyline conducive to delusions of
                 grandeur, makes this more than anything we can find in the
                 history books the very essence of a bubble,” he wrote.

                 The strategist has a mixed record of success with such
                 warnings. While Grantham was correct to call the 1990s surge
                 in tech stocks a bubble, he exited too soon and missed out of
                 some of the market’s biggest gains.

                 Only time will tell whether Grantham and other bears are right,
                 wrong, or just too early when it comes to Bitcoin.

                 For more on cryptocurrencies, check out the Decrypted
                 podcast:

                 For a menu of cryptocurrencies on Bloomberg: VCCY
                 For bitcoin prices: XBT Curncy




3 of 3                                                                                                                  10/4/19, 4:00 PM
